Citation Nr: 0601909	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  03-02 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from May 1944 to June 1946, 
and from April 1951 to December 1978.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2001 rating decision of the 
Waco, Texas, VA Regional Office (RO).   

This case has previously come before the Board.  In November 
2004, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam.

2.  The veteran has a diagnosis of type II diabetes mellitus.

3.  The veteran is not shown to have been exposed to an 
herbicide agent during service, and his diagnosed type II 
diabetes mellitus was not manifest during service or within 
one year of separation and is not attributable to service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by his 
active service, may not be presumed to have been incurred 
during such service, and is not due to exposure to Agent 
Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in April 2001.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The veteran was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  He was advised of 
how and where to send this evidence and how to ensure that it 
was associated with his claim.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the April 2001 
notice, the January 2003 statement of the case and the 
October 2003, June 20005, and September 2005 supplemental 
statements of the case issued constituted subsequent process.  
The veteran has not shown how any error was prejudicial.  
Moreover, the essential fairness of the adjudication was not 
affected.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  


Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 



Criteria & Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§  1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  Service connection 
for diabetes mellitus may be granted if manifest within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied. 38 U.S.C.A. § 5107(b) 
(West 2002);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In analyzing the veteran's claim, the Board initially 
observes that, under the provisions of 38 C.F.R. § 3.309(e) 
(2005), if a veteran was exposed to an herbicide agent, 
including Agent Orange, during active military, naval, or air 
service and has a disease listed in 38 C.F.R. § 3.309(e), 
such disease shall be service connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided that the 
rebuttable presumption provisions of § 3.307(d) are also 
satisfied.  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to an herbicide.  38 C.F.R. § 3.307(a)(6).  
The Board notes that 38 U.S.C. § 1116(a)(2)(F), as added by § 
201(c) of the Veterans Education and Benefits Expansion Act 
of 2001, Pub. L. No. 107-113, 115 Stat. 976 (2001), 
eliminates the requirement that respiratory cancers manifest 
within 30 years following service in the Republic of Vietnam.  
For the purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e).

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam Era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 (the "Vietnam Era").  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  
VA's General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic of Vietnam.  See VAOPGCPREC 27-97.  
Specifically, the General Counsel has concluded that in order 
to establish qualifying "service in Vietnam" a veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam.  Service on a deep water naval vessel in waters off 
the shore of the Republic of Vietnam, without proof of actual 
duty or visitation in the Republic of Vietnam, does not 
constitute service in the Republic of Vietnam for purposes of 
38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961 and 
ending on May 7, 1975 in the case of a veteran who served in 
the Republic of Vietnam during that period).  See VAOPGCPREC 
27-97.  Similarly, in another precedent opinion, the VA 
General Counsel concluded that the term "service in Vietnam" 
does not include service of a Vietnam era veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace.  See VAOPGCPREC 7-93.  

Even if a veteran is found not to be entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

The evidence indicates that the veteran was first diagnosed 
as having type II diabetes mellitus in 1993.  The veteran 
contends that while serving as a Quality Control Supervisor 
in the aircraft maintenance division of the 56th Special 
Operations Wing, Nakhon Phanom Royal Thailand Air Force Base, 
he was sent to Vietnam three times between December 1970 and 
July 1971 to recover missing aircraft.  

In this case, there is no reliable evidence of record, which 
establishes that the veteran is entitled to the presumption 
of service connection.  His military records do not reflect 
any service in Vietnam for the Agent Orange presumption.  
Although the veteran served during the Vietnam Era, his DD 
Form 214 does not reflect that he had service in Vietnam, in 
country, during the Vietnam Era.  The service records reflect 
service in Thailand, not Vietnam.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a).  Therefore, the Board may not 
presume that the veteran was exposed to Agent Orange or any 
other herbicide based on service experience.  Thus, it must 
be would need to be factually established that there was 
herbicide exposure.

The Board notes that the VA General Counsel has determined 
that the regulatory definition (which permits certain 
personnel not actually stationed within the borders of the 
Republic of Vietnam to be considered to have served in that 
Republic) requires that an individual actually have been 
present within the boundaries of the Republic.  The VA 
General Counsel concluded that the term "service in Vietnam" 
does not include service of a Vietnam era veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace.  See VAOPGCPREC 7-93, 59 Fed. Reg. 4752 
(1994).  Again, a showing of actual duty or visitation in the 
Republic of Vietnam is required to establish qualifying 
service in Vietnam.

The Board finds that the veteran's military duties did not 
include service in Vietnam as that term is applied in VA 
regulations pertaining to Agent Orange claims.  See 
VAOPGCPREC 7-93 (Aug. 12, 1993).  Since the veteran did not 
serve in Vietnam, his assertion that he was exposed to Agent 
Orange is insufficient to establish service incurrence of 
diabetes mellitus, type II.  While the veteran has a current 
diagnosis of diabetes mellitus, type II, there is no evidence 
that he served in Vietnam, including in the waters offshore, 
or service in other locations which involved duty or 
visitation in Vietnam.  The evidence does not establish that 
the veteran actually served in Vietnam, and thus could be 
presumed to have been exposed to Agent Orange.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  The presumption does not apply to other 
exposures.  Such connection would have to be independently 
established.  The Board notes no evidence that the veteran 
was exposed to Agent Orange in Thailand.

The Board notes the veteran has been awarded the Vietnam 
Service Medal (VSM).  This award can be without actual 
service in the Republic of Vietnam, as the VSM is awarded to 
those personnel who meet one of the following qualifications: 
(1) be attached to or regularly serve for 1 or more days with 
an organization participating in or directly supporting 
military operations in the Republic of Vietnam; or (2) be 
attached to or regularly serve for 1 or more days aboard a 
Naval vessel directly supporting military operations in the 
Republic of Vietnam; or (3) actually participate as a crew 
member in one or more aerial flights into airspace above 
Vietnam and contiguous waters directly supporting military 
operations; or (4) serve on temporary duty for 30 consecutive 
days or 60 nonconsecutive days in Vietnam or contiguous 
areas, except that the time limit may be waived for personnel 
participating in actual combat operations.  Additionally, the 
Board notes that the service medal was awarded to all members 
of the armed forces who service in Vietnam and contiguous 
waters and airspace between 3 July 1965 and 28 March 1973 as 
well as to personnel serving in Thailand, Laos, or Cambodia 
in direct support of operations in Vietnam during the same 
time period.  See Department of Defense Manual 1348.33-M, 
Manual of Military Decorations and Awards, para. C6.6 
(September 1996).)

In addition, there is no direct evidence that the veteran was 
exposed to a herbicide, or that his diabetes mellitus is 
otherwise related to his military service.  The Board finds 
that the evidence of record does not support the veteran's 
contention that he was exposed to Agent Orange coincident 
with his service.  Moreover, there is nothing in the 
veteran's service medical records, which indicate that 
diabetes mellitus was manifested or diagnosed during his 
active service.  There is also no evidence that diabetes 
mellitus manifested to a compensable degree within one year 
of the veteran's separation date from active service.  Thus, 
neither a direct or presumptive basis for the grant of 
service connection.

In reaching this determination, the Board notes his 
statements that he served in Vietnam.  While a person may be 
competent to report where they were, the Board has compared 
his remote statement with the entire record.  The available 
personnel records, medical records, initial claim and other 
contemporaneous documents are silent for Vietnam, but attest 
his report of service in Michigan, Nevada, Arizona, El Paso, 
Republic of China and Puerto Rico.  The veteran has submitted 
no other evidence in support of his assertion.  In this case, 
the Board finds that the silence of the records during and 
immediately following service are more probative of his in-
service locations.

Based on the evidence, the Board has determined that the 
veteran is not entitled to service connection for diabetes 
mellitus.  The evidence shows that the veteran did not have 
diabetes mellitus until many years after service, and there 
are no medical reports of record that indicate the diabetes 
mellitus is related to any disease or injury he had in 
service.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


